Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 26, 2016

                                           No. 04-16-00185-CR

                                     EX PARTE Anthony SMITH

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On April 1, 2016, Relator filed a pro se petition for writ of habeas corpus. The court has
determined that it lacks jurisdiction to consider Relator’s petition. Accordingly, the petition is
DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.


           It is so ORDERED on August 26, 2016.



                                                           _________________________________
                                                           Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2013CR10000, styled State of Texas v. Anthony Lee Smith, in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.